Citation Nr: 0629792	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  05-17 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin which denied service connection for Type 
II diabetes mellitus.  In February 2004, the RO again denied 
service connection for diabetes.  The veteran's notice of 
disagreement was submitted in response to this rating 
decision.  However, the notice of disagreement was submitted 
within one year of the notice of the February 2003 decision 
(if the mailbox rule is applied), and it is presumed that the 
veteran was also in disagreement with that decision.


FINDINGS OF FACT

1.  The veteran served in Vietnam and exposure to Agent 
Orange is presumed.

2.  The veteran is shown to currently have Type II diabetes 
mellitus.  


CONCLUSION OF LAW

Type II diabetes mellitus was incurred in or aggravated by 
active service, and may be presumed to have been incurred in 
such service, including as a result of herbicide exposure.  
38 U.S.C.A. §§ 1110, 1113, 1116 (West 2002 & Supp 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Applicable laws and regulations in service connection claims 

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii)(2005).

Type II diabetes mellitus manifested to a degree of 10 
percent at any time after service shall be service connected, 
if a veteran was exposed to a herbicide agent during active 
military, naval, or air service, and the requirements of 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, and provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. §§ 3.309(e); 3.307(a)(6)(ii) 
(2005).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background

The veteran's service personnel records document service in 
Vietnam.

Private records from February 1997 show findings of diabetes 
mellitus that was questionably controlled.  Records from 
February 1997 to June 2003 indicate frequent visits to the 
private physician for treatment of diabetes mellitus.  The 
type was not specified.

In November 2003, the veteran underwent a VA examination to 
obtain an opinion as to whether the veteran had Type I or 
Type II diabetes mellitus.  The veteran indicated that the 
onset of his diabetes occurred when he was 30 years old.  He 
had no restrictions of activities but was on insulin.

The examiner concluded that the veteran most likely had a 
history of Type I diabetes mellitus which was fairly poorly 
controlled.  This was based on laboratory data taken in 
August 2003.  The examiner concluded that based on the 
veteran's history, there were no signs that he had any 
evidence of Type II diabetes mellitus.

However, records from the Milwaukee, Wisconsin VA Medical 
Center (VAMC), diagnose the veteran with Type II diabetes 
mellitus.  In November 2003, an examination at the Milwuakee, 
VAMC assessed the veteran with Type II diabetes mellitus.  In 
June 2004, again at the Milwaukee VAMC, he was assessed with 
Type II diabetes mellitus.

In a June 2005 statement the veteran's private physician 
stated that the veteran had Type II diabetes mellitus.



Analysis

As the veteran served in Vietnam, exposure to Agent Orange or 
other herbicide agents is presumed.

While the November 2003 VA examination concluded that the 
veteran did not have Type II diabetes mellitus, both private 
records and records from the Milwaukee VAMC have diagnosed 
Type II diabetes mellitus.

As there is an approximate balance of positive and negative 
evidence regarding this issue material to the determination, 
the benefit of the doubt is afforded to the veteran.  38 
U.S.C.A. § 5107(b).  

Accordingly, with resolution of reasonable doubt in favor of 
the veteran, the Board finds that service connection is 
warranted for Type II diabetes mellitus due to exposure to 
herbicides in service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).


ORDER

Entitlement to service connection for Type II diabetes 
mellitus, associated with herbicide exposure is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


